Citation Nr: 1436117	
Decision Date: 08/12/14    Archive Date: 08/20/14

DOCKET NO.  06-10 049	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for hypertension, to include as secondary to service-connected diabetes mellitus.


ATTORNEY FOR THE BOARD

Joshua Castillo, Associate Counsel



REMAND

The Veteran served on active duty from February 1970 to September 1971.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a July 2005 rating decision of the San Juan, Puerto Rico, Regional Office (RO) of the Department of Veterans Affairs (VA). 

This matter was last remanded by the Board in August 2013.  At that time, the Board remanded the appeal for further development.  The requested development was not substantially completed; further action to ensure compliance with the remand directives is required.

In compliance with the remand instructions, the Veteran's records from the Social Security Administration were obtained, as well as more recent VA treatment records.  Although sufficient requests were made for the Veteran's service records from the Puerto Rico National Guard, the record does not reflect that a request was mailed to the Air Reserve Personnel Center (ARPC) at its newer mailing address.  This was a specific request made by the Board in the August 2013 remand; thus, the claim must be remanded to accomplish this directive.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (a veteran has a right to compliance with remand instructions).

Accordingly, the case is REMANDED for the following actions:

1.  Request all service treatment records pertaining to the Veteran's Reserve service periods from 1979 to 1983 from the Air Reserve Personnel Center (ARPC), 18420 E. Silver Creek Ave, Bldg. 390. MS68, Buckley AFB, CO 80011.

If such records are unavailable, the Veteran's claims file must be clearly documented to that effect and the Veteran notified in accordance with 38 C.F.R. § 3.159(e).

2.  Finally, readjudicate the appeal.  If the benefit sought remains denied, issue a supplemental statement of the case and return the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
RYAN T. KESSEL 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

